Citation Nr: 1630735	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  08-36 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  For the period prior to November 18, 2008, entitlement to a compensable disability rating for Wolff-Parkinson White syndrome (WPW).

2.  For the period from November 18, 2008, to May 14, 2014, entitlement to a disability rating in excess of 10 percent for WPW.

3.  For the period beginning on May 15, 2014, entitlement to a disability rating in excess of 30 percent for WPW.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected WPW.


REPRESENTATION

Appellant represented by:	Colorado Department of Veteran Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1979 to August 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2007, July 2007, and March 2011 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Denver, Colorado.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Denver, Colorado.  A transcript of the proceeding has been associated with the claims file.

In June 2014 and September 2015, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further appellate review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's WPW manifested by symptoms overall productive of a workload of no greater than seven METs with dyspnea, fatigue, angina, dizziness, or syncope; an LVEF of 30 to 50 is not shown.

2.  The Veteran's sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor is it shown to be caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  For the period prior to May 15, 2014, as well as the one-year period prior to the filing of the claim, the criteria for a disability rating of 30 percent for WPW have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7015 (2015).

2.  For the entire period on appeal, the criteria for a disability rating in excess of 30 percent for WPW have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Code 7015.

3.  Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to all of the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that VCAA letters dated in March 2007, January 2011, and August 2011 fully satisfied the duty to notify provisions.  The letters informed the Veteran of what information or evidence was needed to support his claims, and what types of evidence VA would obtain.  The notice letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the file.  The Veteran has not identified any outstanding records relevant to his claims.  Therefore, the Board finds that the record contains sufficient evidence to make a decision on the claims.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2015).

Regarding the claim for increased ratings for the Veteran's WPW, the Veteran was afforded VA examinations in December 2006, May 2007, January 2010, February 2012, and October 2014.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's WPW since the time of the last VA examination.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.

The Board finds the December 2006, May 2007, January 2010, February 2012, and October 2014 VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's increased rating claim for his WPW.  The VA examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

Regarding his claim for service connection for sleep apnea, the Veteran was afforded a VA examination in October 2014.  The VA examiner reviewed the claims file, examined the Veteran, elicited a history from him, and provided adequate reasoning for his conclusions.  Therefore, the Board finds that the record contains sufficient evidence to make a decision with regard to the service connection claim.  

The Board acknowledges that in the October 2014 VA examination report, the examiner answered "no" regarding the question as to whether the "claims file" had been reviewed.  Immediately below that response, however, the examiner clarified that he reviewed the claims file in VBMS, as the Veteran's claims file was converted to the VBMS electronic format in July 2014 prior to the examination.  In other words, at the time of the October 2014 VA examination, there was no paper claims file, and it is clear to the Board that the examiner intended to notate that there was no paper claims file, only a VBMS claims file, which was reviewed by him.  In fact, the examiner cited specific relevant medical evidence and lay statements contained in the VBMS claims file in his report.  Therefore, the Board finds that the VA examiner mistakenly noted he did not review the claims file intending to mean that there was no paper claims file, only electronic.  

The Board also finds that there was substantial compliance with the Board's September 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In September 2015, the Board remanded the claim so that copies of any outstanding private treatment records from Dr. K.C. (Electrophysiology Associates) and from Dr. D.H. (Evans ACH) could be associated with the claims file.  Subsequently, in September 2015, the RO requested from the Veteran a new Form 21-4142 authorization so that any outstanding records from Dr. K.C. (dated since November 2008) could be obtained, but no reply was ever received.  In January 2016, all of the Veteran's more recent treatment records from Dr. D.H. of the Evans ACH were associated with the claims file.  Therefore, the Board finds that there was substantial compliance with the Board's remand directives.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

A.  WPW

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2015).

Where service connection has already been established and an increase in the disability rating is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability in issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For clarification purposes, WPW syndrome is the association of paroxysmal tachycardia or atrial fibrillation with preexcitation, and the term is sometimes used synonymously with preexcitation.  See Dorland's Illustrated Medical Dictionary at 1877 (31st ed. 2007).  Preexcitation is premature activation of a portion of the ventricles.  Id. at 1531.  Paroxysmal tachycardia is attacks of tachycardia (excessive rapidity in the action of the heart) having sudden onset and cessation.  Id. at 1890.  Atrial fibrillation is a condition manifested by a totally irregular, often rapid ventricular rate.  Id. at 708.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. See 38 C.F.R. § 4.104, Note 2.

The Veteran's service-connected WPW ratings are currently assigned as follows:  a noncompensable rating effective September 1, 1999; a 10 percent rating effective November 18, 2008; and a 30 percent rating effective May 15, 2014.  See 38 C.F.R. § 4.104 (2015).  The Veteran seeks increased ratings.  See Claim, January 8, 2007.

The Veteran's WPW is currently rated under Diagnostic Code 7015, atrioventricular block, which provides a 10 percent rating for a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication or a pacemaker required.  A 30 percent rating is provided for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is provided for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is provided for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The Veteran was afforded VA examinations in December 2006, May 2007, January 2010, February 2012, and October 2014.

The December 2006 VA examination report notes that the Veteran last worked for the U.S. Postal Service from August 2006 to November 2006, and previously as a security guard, and that he had lost three months of work in the last year due to his WPW.  The Veteran reported symptoms of palpitations three times a week lasting about 40 seconds with associated lightheadedness, shortness of breath, right arm tingling, and chest discomfort, occurring at random at both rest and with exertion.  Twice since 2005, he reported experiencing syncope with the palpitations.  The examiner noted that the Veteran remained active, that he was running twice a week and lifts weights three times a week.  The Veteran described his runs as moderate and about one mile.  He reported he noticed palpitations about two hours after exercise, but never any syncope.  Based on his reports, the examiner estimated his METs level achieved to be in the range of seven to nine.

The May 2007 VA examination report reflects the veteran reported having some palpitations about two to three times a week, lasting from 10 to 15 seconds, without syncope since 2005.  He did report associated lightheadedness, shortness of breath, and chest tightness with rest and exertion, but usually with exertion.  The examiner noted the Veteran is able to exercise "very vigorously," and usually the symptoms are not brought on by his vigorous exercise.  The examiner noted that the Veteran "has very good functional capacity at greater than 10 METS."  The examiner noted that a December 2006 EKG showed a left bundle branch block that is part of the WPW.  Regarding the Veteran's occupational functioning, the examiner opined that the Veteran "can easily sit for 8 hours if given frequent breaks. . . he can easily carry or lift 10 pounds, and he states that when he exercises he will be frequently lifting weights greater than 200 pounds.  He can climb a ladder.  He has no problems bending or kneeling or squatting.  It is the opinion of this examiner that he is very capable of doing at least sedentary work and more likely he is capable of doing light or medium-capacity work."
The January 2010 VA examination report reflects the examiner noted that the Veteran was working as a security guard, and that he lost his previous employment as a driver with the postal service (from August 2006 to November 2006) because he was taking Atenolol (prescribed for his WPW, as explained below) and they refused further employment because the medication caused him to have fatigue, which is still present.  The Veteran reported experiencing a "racing heart" three times per week lasting 15 to 20 seconds, but that they were becoming more vigorous and tending to last longer.  It was noted that three months ago, the Veteran clearly had a witnessed syncopal episode for about one minute, suggesting atrial fibrillation with a ventricular rate of greater than 300.  The examiner noted that previous ECGs and EKGs revealed no structural abnormality, but clearly showed WPW.  The Veteran gave no history of heart attack, heart failure, cardiomyopathy, or valvular heart disease, angina, renal insufficiency, or stent or coronary bypass, but definitely had arrhythmias. The examiner opined that the Veteran's WPW affected his occupational functioning insofar as he lost his job with the postal service as a driver due to taking Atenolol.  The examiner estimated the Veteran's METS to be greater than 10, but only one to two when he experienced tachycardia.

The February 2012 VA examination report reflects the examiner noted that the Veteran experienced palpitations three to four times per two weeks, rarely lasting greater than 30 seconds, with frank syncope in 2009, and near syncope at least five other times most recently in December 2011 when he drove to side of the road.  The examiner noted the Veteran experienced intermittent paroxysmal arrhythmia more than four times in the last 12 months.  A February 2012 EKG revealed WPW, but no present tachycardia.  METS were not estimated, and the examiner noted this was because the Veteran denied any symptoms with any level of activity.  The examiner noted that at six miles per hour on a treadmill, the Veteran tolerated short bursts of palpitations but with tachycardia greater than 30 seconds with loss of awareness including vision progressing to near syncope in a total of 30 seconds.  The examiner noted that his tachycardia which could be supraventricular atrial fibrillation with rates in the range of 180/minute or above, but the examiner also noted it could be extremely dangerous with rates over 300/minute.  With regard to the effect of the Veteran's WPW on his ability to work, the examiner noted that the Veteran has lost consciousness once and nearly lost consciousness five times when tachycardia was present for over 30 seconds, which the examiner opined were exceedingly dangerous events to have occur while driving. 

The October 2014 VA examination report reflects the Veteran reported experiencing heart palpitations with dizziness, lightheadedness, and tunnel vision around three times in the last year lasting 15 to 20 seconds.  He reported it occurred once while driving and he accidentally drove into the median but did not have an accident. It was noted that he had not had a monitor for over two years.  The examiner noted the Veteran experiences one to three episodes of intermittent paroxysmal arrhythmia per year.  A May 2014 EKG revealed sinus tachycardia, WPW pattern type B.  A May 2014 ECG revealed a left ventricular ejection fraction (LVEF) of 55 to 65 percent.  A stress test was noted as negative, and a METS level of 7 was noted.  While the Board acknowledges that the examiner noted that the Veteran's exercise intolerance was due to his Atenolol prescription, not his WPW, and therefore that the Veteran's WPW had not effect on his ability to work, the Board notes that records from Dr. K.C. of Electrophysiology Associates reflect that the Veteran was in fact prescribed Atenolol for his WPW disability, albeit it has been noted in subsequent medical evidence as also to treat his hypertension.  See, e.g., Private treatment records, Dr. K.C., April 2006.

The Board has reviewed all of the Veteran's private and VA treatment records, including records from Evans ACH and from Dr. K.C.  In that regard, the April 2006 and November 2008 records from Dr. K.C. show the Veteran was currently taking prescribed Atenolol for treatment.  A February 2010 VA cardiology record notes that the Veteran was able to run around a track, but sometimes has to stop due to chest discomfort.  An April 2010 VA cardiology record (VVA) reflects that an ejection fraction of 55 percent was found.  

The Veteran testified at the April 2014 Board hearing that he experiences symptoms of heart palpitations, dizziness, and fatigue.

With regard to the period prior to November 18, 2008, the Board notes that the Veteran's rating was increased effective November 18, 2008 based on the fact that a record from Dr. K.C. of that date showed the Veteran was on Atenolol.  See SSOC and Rating Codesheet, December 2010.  As shown above, however, the April 2006 record from Dr. K.C. shows the Veteran had already been prescribed Atenolol.  In fact, an older May 2005 VA examination report likewise shows the Veteran was already prescribed Atenolol.  In light of the above, for the period on appeal prior to November 18, 2008, the Board finds that the criteria for a 10 percent rating for requiring continuous medication under Diagnostic Code 7015 were met.  Regardless, for the entire period on appeal prior to May 15, 2014, to include the one-year period prior to the filing of the claim, the Board finds that the symptoms approximating the criteria for the next higher 30 percent rating under Diagnostic Code 7015 have been met.  

As outlined above, the December 2006 VA examination report reflects the Veteran was shown to have a workload of seven to nine METs.  The May 2007 VA examination shows the Veteran had "very good functional capacity at greater than 10 METS" but with some dyspnea.  The January 2010 VA examination shows the examiner estimated the Veteran's METS to be greater than 10, but only one to two when he experienced tachycardia.  The February 2012 VA examination report noted that METs were not even estimated because the Veteran denied any symptoms with any level of activity, though exercise testing revealed syncope.  Thus, the Board finds that the Veteran's overall disability picture more nearly approximates symptoms of a level warranting a 30 percent rating under Diagnostic Code 7015, which criteria contemplate symptoms including a workload of not greater than seven METs with dyspnea, fatigue, angina, dizziness, or syncope.

For the entire period on appeal, the Board finds that the preponderance of the evidence is against finding that the criteria have been met or approximated for a disability rating in excess of 30 percent under Diagnostic Code 7015 for the Veteran's WPW.  The Board notes that there is no evidence of an overall disability picture of a level of symptoms such as a workload of not greater than five METs with dyspnea, fatigue, angina, dizziness, or syncope, or an LVEF of 30 to 50, so as to meet the next higher 60 percent criteria.  Rather his METS are consistently higher than 5 and his LVEF has been between 55 and 65.

The Board has considered whether the Veteran would be entitled to a higher rating under any of the other diagnostic criteria.  The Board notes, however, that the evidence does not show valvular heart disease (DC 7000), endocarditis (DC 7001), pericarditis (DC 7002), myocardial infarction (DC 7006), or hypothyroid heart disease (DC 7008), and the Veteran has not undergone surgical treatment (DCs 7016 through 7019).  Also, the Board notes that the rating criteria under Diagnostic Codes 7003, 7004, 7005, 7007, 7011, all require the same workload of not greater than 5 METs, or an  LVEF of 30 to 50 percent, for the next higher 60 percent rating.  Also, the maximum rating provided under Diagnostic Code 7010, supraventricular arrhythmias, is 30 percent, which is the current rating now assigned for the entire period on appeal.

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)).  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's WPW disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's WPW with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his level of METs and his LVEFs. As such, an extraschedular rating is not appropriate.
Finally, the Board acknowledges that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this particular case, however, the Veteran and his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Therefore, in summary, the Board concludes that entitlement to an evaluation of 30 percent for the period prior to May 14, 2014, including the one-year prior to the filing of the claim, is warranted; and for the entire period on appeal, entitlement to an evaluation in excess of 30 percent is not warranted.  

B.  Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2015).  This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran claims that he has sleep apnea that had its onset during his active service.  In the alternative, he asserts that it was caused or aggravated by his service-connected WPW.

As an initial matter, an April 2011 sleep study from Penrose - St. Francis reflects diagnosed obstructive sleep apnea.  Therefore, the Veteran clearly has a current sleep apnea disorder.

With regard to whether it is related to his active service, the Veteran's service treatment records are silent as to any sleep complaints.  The Veteran testified that he complained of sleep problems to medics in service but received no treatment, that his lieutenant who slept next to him in service told him that he used to stop breathing in his sleep, and that his wife from 1985 to 1996 used to tell him that he would stop breathing in his sleep.  He also testified that he was always fatigued.

Post-service, a February 2005 record from Evans ACH reflects the Veteran had "been feeling tired from medication but he expected this."  On that same record, however, the Veteran answered "no" when asked if : 1) he wakes in the night gasping for breath, 2) he snores, and 3) whether he stops breathing at night.

A March 2011 treatment record from Evans ACH reflects that the Veteran reported a lot of daytime somnolence, a provisional diagnosis of "drowsiness" was recorded, and he was referred for a sleep study at Penrose.  It was noted the Veteran reported symptoms "over the past few years, maybe as much as 20."  As noted above, the April 2011 sleep study at Penrose revealed obstructive sleep apnea.

Several lay statements from the Veteran's buddy, wife, and daughter are of record.  In a September 2013 statement, the Veteran's buddy, K.T., wrote that he served with the Veteran during field training and numerous deployments, and that the Veteran displayed "erratic" breathing during his sleep.  In a May 2014 statement, the Veteran's wife since 1995 reported that the Veteran has snored and displayed irregular breathing during his sleep and that she was concerned he would stop breathing, albeit not entirely clear if she meant since the Veteran's service.  In a June 2014 statement, the Veteran's daughter, C.G., reported that she witnessed him experiencing sleep difficulties as long as she could remember, including snoring and breathing hesitation.  

An October 2014 VA examination report reflects that the VA examiner opined that the Veteran's sleep apnea is less likely than not related to his active service.  The examiner reasoned that there was no evidence of sleep apnea symptoms in the service treatment records and no sleep study in the service.  While the examiner acknowledges that the buddy or lay statements now allege he had irregular breathing and snoring in the service, the examiner explained there are many reasons why that may have been observed, including rhinitis, postnasal drip, alcohol, and even dreams.  Furthermore, the examiner explained that if the veteran had had sleep apnea since the service that was untreated for 12 years, he likely would have developed some pulmonary hypertension, but that was not evident on echocardiogram earlier that year or in 2010, such that the sleep apnea is therefore likely a more recent development after service.  Regarding secondary service connection, the examiner opined the Veteran's sleep apnea is not caused or aggravated by his WPW, reasoning there is no evidence in medical literature that sleep apnea can be caused or aggravated by WPW, and that rather, the two are independent.

The Board also acknowledges a June 2014 DBQ prepared by Dr. D.H. of Evans ACH that notes that in 2011, the Veteran reported experiencing daytime sedation for up to 20 years, and that he was referred for a sleep study.  Dr. D.H. noted that the April 2011 sleep study diagnosed obstructive sleep apnea, but Dr. D.H. did not provide any etiological opinion.

In light of the above evidence of record, the Board finds that the preponderance of the most probative evidence of record is against finding that the Veteran's sleep apnea is related to his active service, or that it is caused or aggravated by his service-connected WPW.  In that regard, the Board finds the opinion of the October 2014 VA examiner to be the most probative evidence of record.  The examiner reviewed the claims file, took a history from the Veteran, examined him, and provided adequate rationales for his conclusions.  The Board emphasizes that there is no medical opinion of record that contradicts the opinion of the VA examiner.  While the Board acknowledges that Dr. D.H. noted in the June 2014 DBQ that the Veteran had reported daytime somnolence or sedation for "up to 20 years" in 2011, the Board notes that the mere transcription of the Veteran's lay history does not transform it into medical evidence or a medical opinion.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  Again, the Board notes that Dr. D.H. gave no etiological opinion.  Therefore, again, is no medical opinion of record that contradicts the opinion of the October 2014 VA examiner.

The Board again acknowledges that the Veteran, his buddy, his daughter, and his wife have reported that the Veteran snored during his sleep since service, and had signs of difficulty breathing.  However, as noted above, the October 2014 VA examiner explained that there are many reasons why that may have been observed, including rhinitis, postnasal drip, alcohol, and even dreams.  Ultimately, the Board finds the opinion of the October 2014 VA examiner to be more probative than the their lay accounts and opinions attributing the Veteran's sleep apnea to his service based on the VA examiner's medical education, training, and experience, and also based on the detailed rationale provided in his opinion, including his discussion of the fact that if the Veteran had had sleep apnea since service that was untreated for 12 years, he likely would have developed some pulmonary hypertension, but that was not evident on echocardiogram earlier that year or in 2010, such that the sleep apnea is therefore likely a more recent development after service.  Secondly, the Board finds the probative value of the lay accounts of sleep difficulty since service to be diminished by the fact that back in February 2005, while the treating physician noted the Veteran was experiencing tiredness, it was specifically noted on that very same report that the Veteran knew it was due to his medication, and that the Veteran specifically denied stopping breathing at night, waking in the night gasping for breath, and snoring.  The Board notes that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  

To the extent that the Veteran, as a lay person, attributes his sleep apnea to his service-connected WPW, again, the Board finds the opinion of the October 2014 VA examiner to be the most probative evidence of record based on his medical education, training, and experience, and based on the detailed rationale he provided for his opinion (including that there is no medical literature that supports any relationship).

Therefore, in summary, the Board concludes that the preponderance of the most probative evidence is against granting service connection for sleep apnea.  The benefit-of-the-doubt rule is not for application, as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b).


ORDER

For the period prior to May 15, 2014, entitlement to a 30 percent disability rating for WPW is granted, subject to regulations applicable to the payment of monetary benefits.

For the entire period on appeal, entitlement to a disability rating in excess of 30 percent for WPW is denied.

Entitlement to service connection for sleep apnea, to include as secondary to WPW, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


